   

Case 1:19-cr-00391-AT Document 114 Filed 08/2G2isReggpNef 1

DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 8/20/2021

Law Offices of

Donald J. Yannella

A Professional Corporation
Email: nynjcrimlawyer@gmail.com
Tel: (212) 226-2883
Fax: (646) 430-8379

 

70 Grand Avenue, Suite 100 233 Broadway, Suite 2370

River Edge, NJ 07661 New York, NY 10279
(Preferred mailing address)

August 19, 2021

Hon. Analisa Torres

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Wilkin De los Santos
19 Cr. 391 (AT)

Dear Judge Torres:

I am counsel for Wilkin Delossantos, who has been released on a bond since July 30,
2019, with two cosigners. His mother, Pelargia Delossantos, who is employed as a home
attendant, is one cosigner. The other cosigner, Chauinelle Spears, informs me that she wants to
be released from the bond.

I respectfully request that Mr. Delossantos’ bond be amended to require only one
cosigner instead of two. Alternatively, I request that Mr. Delossantos be given until August 27,
2021, to find a new second cosigner.

AUSA Daniel Nessim and US Pretrial Officer Dominque D. Jackson inform me that they
do not consent to this application. More specifically, AUSA Nessim informs me he objects to
the defendant’s continued release with only one cosigner in place, and he objects to removing
Ms. Spears as a cosigner until another cosigner is in place.

Sincerely,

/s/ ZL

Defendant shall have until September 3, 2021, to find a new Donald Yannélla, Esq.
second cosigner. The Court shall not amend the bond conditions,
nor remove Ms. Spears until a substitute is secured.

SO ORDERED. O}-

Dated: August 20, 2021 ANALISA TORRES

 

New York, New York United States District Judge
